internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ ----------------------- ------------------------------------------------------------ ------- ----------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-100696-09 date date legend taxpayer trust ------------ charity x date date date date state ------------------------- ------------------------ ------------------------------------------------------------------------------------------ --------------------------------------------------------------- ----------------------- --------- -------------------------- ---------------- ---------------------- ---------------------- -------- state court ---------------------------------------------------------------- case ------------------------------------------------ ------------------------------------------------- case ---------------------------------------------- plr-100696-09 dear -------------- this is in response to your letter dated date and subsequent correspondence in which you requested rulings regarding the proposed reformation of a charitable_remainder_unitrust crut the facts presented and representations made are as follows on date taxpayer created trust by its terms trust is an irrevocable net_income with makeup charitable_remainder_unitrust nimcrut charity is the trustee of the trust as originally executed article dollar_figure of trust provides that in each taxable_year of the trust until taxpayer's death the trustee shall pay the unitrust_amount to taxpayer after taxpayer's death the unitrust_amount is to be paid to taxpayer's spouse until death if the spouse survives the taxpayer article e defines the unitrust_amount as the lesser_of i the trust income for the taxable_year as defined in sec_643 and ii x percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the trust plus any amount of income of the trust that is in excess of x percent for such taxable_year but only to the extent that the aggregate of the unitrust amounts paid in prior taxable years was less than the aggregate x percent determined for all such prior taxable years the nimcrut provisions article dollar_figure provides that upon termination of the noncharitable interests the trustee shall distribute all of the remaining principal and income of the trust to charity it further provides for the selection of alternate charitable beneficiaries in the event charity is not an organization described in sec_170 sec_170 sec_2055 and sec_2522 upon the termination of the noncharitable interests during the planning stages which lead to the creation of the trust the taxpayer desired to create a crut with certain appreciated assets at the time of contribution the contributed assets were illiquid and did not generate the x percent return desired by the taxpayer the taxpayer acknowledged that the nimcrut provisions contained in article dollar_figure were necessary while the trust held the contributed assets but the taxpayer requested that the nimcrut provisions only be effective so long as the trust held the contributed_property a draft trust agreement that contained these nimcrut conversion provisions was sent to the taxpayer for review due to miscommunications between the taxpayer and the taxpayer’s advisors a revised trust agreement was prepared and executed that did not contain the provision providing that the nimcrut provisions were only applicable so long as the trust held the contributed_property resulting in an executed trust agreement that operated as a nimcrut for its entire term plr-100696-09 in attempting to administer the terms of the trust the charity in its capacity as trustee discovered the discrepancies between the expressed intent of the taxpayer and the actual terms of the trust on date the charity in its capacity as trustee and with the permission and cooperation of the taxpayer filed a petition with the state court requesting a reformation of the trust to add a new provision at the end of article e the requested reformation to article e provided that once certain contributed_property was sold by the trust the unitrust_amount during the remaining unitrust period shall be an amount equal to x percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year of the trust on date state court granted the request to reform the trust to include the revised version of sec_1 e converting the nimcrut provisions to an amount based solely on the value of trust assets on the date certain assets contributed to the trust were sold the reformation was effective on date you now request the following rulings ruling the judicial reformation of trust ab initio does not violate sec_664 ruling the continuing qualification of trust under sec_664 is not adversely affected by the judicial reformation ruling the judicial reformation of trust does not result in an act of self-dealing ruling sec_1 and sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust -- a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or a part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each plr-100696-09 contribution of property to the trust the value determined under sec_7520 of the remainder_interest passing to charity is at least percent of the initial net fair_market_value of all property placed in the trust sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year -- a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the trust amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations provides in part that a charitable_remainder_trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 in 387_us_456 87_sct_1776 18_led_886 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court under state law trial courts have the power to reform a_trust agreement under certain conditions including when doing so will reflect the settlor’s intent and true desires case case a modification or reformation of a charitable_remainder_trust does not violate sec_664 if the modification or reformation is necessary to conform the trust instrument to the grantor's intent in this case an examination of the trust instrument and the other evidence presented indicates that the provisions of the trust as originally drafted are contrary to the intent of taxpayer based on an analysis of the facts submitted and the representations made we have determined that state court's date reformation of trust is consistent with applicable state law as it would be applied by the highest court of the state we therefore conclude that the judicial reformation of trust does not violate sec_664 further the judicial reformation of trust will not adversely affect trust's qualification as a valid crut under sec_664 plr-100696-09 ruling sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self dealing means any direct or indirect transfer to or for_the_use_of or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust the foundation_manager including a trustee and the members of the family of those individuals sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_4941 applies as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries unless a deduction was allowed under certain sections of the code sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing by virtue of the application of sec_4947 the analysis is two-fold in that we must first delve into whether the self-dealing rules of chapter of the code apply to taxpayer as income_beneficiary we must also determine if there are any self-dealing issues regarding whether taxpayer as a substantial_contributor is involved in any self-dealing transactions with regard to the trust first as a charitable_remainder_unitrust under sec_664 of the code the trust is considered to be a split-interest trust as described in sec_4947 by virtue of being described in sec_4947 the trust is subject_to the provisions of sec_4941 which impose an excise_tax on acts of self-dealing the involvement of disqualified persons in certain transactions with the trust constitutes self-dealing under sec_4941 since taxpayer is a substantial_contributor to the trust under sec_4946 taxpayer is considered to be a disqualified_person with respect to the trust therefore because the proposed judicial reformation of the trust based on a drafting error may have the effect of increasing the annual amount payable to taxpayer any such increase could be considered to be a plr-100696-09 transfer to or use by or for the benefit of a disqualified_person of income or assets of a private_foundation and may be considered to be an act of self-dealing under sec_4941 however under sec_4947 of the code the self-dealing rules of sec_4941 do not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries as long as no deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary as a result the self-dealing rules of sec_4941 do not apply to taxpayer as an income_beneficiary to the extent that taxpayer did not take a deduction as described above regarding whether taxpayer as a substantial_contributor is subject_to the self-dealing rules of sec_4941 of the code the circumstances presented above indicate that there is no act of self-dealing we are satisfied a mistake was made in the drafting of the trust as set forth above except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
